DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a "select a connection category from …" step responsive to the elapsed time "determine …" so as to be a basis to "perform one of …". However the "select a connection category from …" step itself is unclear as the limitations are written as a markush grouping and are open ended (grouping "comprises") thus it is impossible to know the limits of the grouping.
Claims 4-7 depend from claim 1 and inherit the language of Claim 1. Therefore, Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the same reasons as applied to Claim 1 above.
Claim 8 recites a "selecting a connection category from …" step responsive to the elapsed time "determining …" so as to be a basis to "performing one of …". However the "selecting a connection category from …" step itself is unclear as the limitations are written as a markush grouping and are open ended (grouping "comprises") thus it is impossible to know the limits of the grouping.
Claim 9 recites a "select a connection category from …" step responsive to the elapsed time "determine …" so as to be a basis to "perform one of …". However the "select a connection category from …" step itself is unclear as the limitations are written as a markush grouping and are open ended (grouping "comprises") thus it is impossible to know the limits of the grouping.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 5 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 9,532,312 by Kim et al. in view of U.S. Pub. No. 2018/0006746 by Yasuzaki and further view of U.S. Pub. No. 2015/0085726 by Terai, U.S. Patent No. 10,082,554 by de la Broise, U.S. Patent No. 9,848,457 by Yae et al. and U.S. Pub. No. 2015/0341971 by Fodor et al.

As to Claim 1, Kim teaches a wireless communication device [Kim, Fig. 2, User device (lost) 102(1)] comprising:

a processor [Kim, Fig. 6, Processor 122] configured to: 
control the communicator to start sending a plurality of advertisements to the another wireless communication device [Kim, Fig. 5 and Col 11, Lines 3-36, Lost user device transmits a plurality of beacon signals 112], wherein the plurality of advertisements include identification information that identifies the wireless communication device [Kim, Fig. 5 and Col 11, Lines 3-36,Beacon signal 112 includes information regarding the lost user device 102(1) such as identity coding or naming]. 
Kim does not explicitly recite that the processor is configured to determine an elapsed time from the start of the sending of the plurality of advertisements, and to determine whether the elapsed time from the start of the sending of the plurality of advertisements exceeds a predetermined time point.
In analogous art, Yasuzaki provides for a processor [Yasuzaki, Fig. 4A and Para 28, Processing unit 402] that is configured to determine an elapsed time from the start of the sending of a plurality of advertisements, and to determine whether the elapsed time from the start of the sending of the plurality of advertisements exceeds a predetermined time point [Yasuzaki, Para 62, MFP 200 confirms whether a predetermined time has elapsed from the start of the transmission of the advertising signal, hence determining the elapsed time and determining whether the elapse time exceeds a predetermined time]. 

The combination of Kim and Yasuzaki does not explicitly recite that the processor is configured to, on the basis of the connection category selected, perform lengthen a time interval; where the time interval is lengthened, reduce a transmission power used in sending one or more advertisements of the plurality of advertisements between the first period and the second period.
In analogous art, Terai provides for a processor that is configured to, in response to determining that the elapsed time exceeds the predetermined time point [Terai, Para 46, after time elapsed], perform lengthen a time interval [Terai, Para 46, Transmission is performed at a lower frequency, hence time interval being lengthened], where the time interval is lengthened [Terai, Para 46, Transmission is performed at a lower frequency, hence time interval being lengthened], reduce a transmission power used in sending one or more advertisements of the plurality of advertisements between the first period and the second period [Terai, Para 46, Time interval is lengthened and transmission power is decreased]; and 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim such that in response to determining that the elapsed time exceeds the predetermined time point, perform lengthen a time interval between sending 
The combination of Kim, Yasuzaki and Terai does not explicitly recite that the processor is configured to, on the basis of the connection category selected, perform shorten the time interval between sending of successive advertisements of the plurality of advertisements between a first period before the predetermined time point and a second period after the predetermined time point, where the time interval is shortened, increase the transmission power between the first period and the second period.
In analogous art, de la Broise provides for a processor that is configured to shorten the time interval between sending of successive advertisements of the plurality of advertisements between a first period before the predetermined time point and a second period after the predetermined time point, where the time interval is shortened, increase the transmission power between the first period and the second period [de la Broise, Col 17, lines 19-22, Device 106 decreases the broadcast interval and increase the transmit strength of the beacon signal]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim to be configured to shorten the time interval between sending of successive advertisements of the plurality of advertisements between a first period before the predetermined time point and a second period after the predetermined time point, where the time interval is shortened, increase the transmission power between the first period 
The combination of Kim, Yasuzaki, Terai and de la Broise does not explicitly recite that in response to determining that the elapsed time exceeds the predetermined time point, selecting a connection category from a plurality of connection categories, the connection category selected indicating a purpose of connecting to the another wireless communication device, on the basis of an operation received from a user or a predetermined time, wherein the plurality of connection categories comprises: connection for when the user operates the wireless communication device to connect to the another wireless communication device; and connection in which the user operates the wireless communication device to search for the another wireless communication device.
In analogous art, Yae provides for a processor that is configured to, in response to determining that the elapsed time exceeds the predetermined time point, select a connection category [User selects a connection type] from a plurality of connection categories [a plurality of connection types], the connection category selected indicating a purpose of connecting to the another wireless communication device, on the basis of an operation received from a user or a predetermined time [User selects a connection type among the plurality of connection types presented to the user through the user interface, see Col 5, Lines 5-18 of Yae], wherein the plurality of connection categories comprises: connection for when the user operates the wireless communication device to connect to the another wireless communication device [Automatic connection with another device based on the user selection, see Col 5, Lines 5-18 of Yae]; and connection in which the user operates the wireless communication device to search for the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim to be configured to, in response to determining that the elapsed time exceeds the predetermined time point, selecting a connection category from a plurality of connection categories, the connection category selected indicating a purpose of connecting to the another wireless communication device, on the basis of an operation received from a user or a predetermined time, wherein the plurality of connection categories comprises: connection for when the user operates the wireless communication device to connect to the another wireless communication device; and connection in which the user operates the wireless communication device to search for the another wireless communication device, as taught by Yae, in order to improve user experience in connecting Bluetooth enabled electronic devices [see Col 1, Lines 49-56 of Yae].
The combination of Kim, Yasuzaki, Terai, de la Broise and Yae does not explicitly recite that the plurality of connection categories comprises: connection for synchronizing time by correcting a time measured by the wireless communication device to time measured by the another wireless communication device, where synchronizing is triggered by an operation received from the user; and connection for synchronizing time by correcting the time measured by the wireless communication device to the time measured by the another wireless communication device, where synchronizing occurs at a preset timing.
In analogous art, Fodor provides for a plurality of connection categories that comprises: connection for synchronizing time by correcting a time measured by the wireless communication 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim such that the plurality of connection categories comprises: connection for synchronizing time by correcting a time measured by the wireless communication device to time measured by the another wireless communication device, where synchronizing is triggered by an operation received from the user; and connection for synchronizing time by correcting the time measured by the wireless communication device to the time measured by the another wireless communication device, where synchronizing occurs at a preset timing, as taught by Fodor, in order to improve the quality of communication links between D2D devices in communication systems [see Para 1-2].
As to Claim 4, the combination of Kim, Yasuzaki, Terai, de la Broise, Yae and Fodor teaches the wireless communication device according to claim 1, wherein the processor is configured to lengthen the time interval and reduce the transmission power as the elapsed time determined increases [Terai, Para 46, Time interval is lengthened and transmission power is decreased].
As to Claim 5, the combination of Kim, Yasuzaki, Terai, de la Broise, Yae and Fodor teaches the wireless communication device according to claim 1, wherein the processor is configured to 
As to Claim 8, Kim teaches a method executed by a wireless communication device [Kim, Fig. 2, User device (lost) 102(1)] comprising a communicator [Kim, Fig. 6, Communication interface 608] that wirelessly communicates with another wireless communication device [Kim, Fig. 2, User device (search) 102(2)], the method comprising:
controlling the communicator to start sending a plurality of advertisements to the another wireless communication device [Kim, Fig. 5 and Col 11, Lines 3-36, Lost user device transmits a plurality of beacon signals 112], wherein the plurality of advertisements include identification information that identifies the wireless communication device [Kim, Fig. 5 and Col 11, Lines 3-36,Beacon signal 112 includes information regarding the lost user device 102(1) such as identity coding or naming]. 
Kim does not explicitly recite that the method comprises determining an elapsed time from the start of the sending of the plurality of advertisements, and determining whether the elapsed time from the start of the sending of the plurality of advertisements exceeds a predetermined time point.
In analogous art, Yasuzaki provides for a method for determining an elapsed time from the start of the sending of a plurality of advertisements, and determining whether the elapsed time from the start of the sending of the plurality of advertisements exceeds a predetermined time point [Yasuzaki, Para 62, MFP 200 confirms whether a predetermined time has elapsed from 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the obtaining step of Kim to determine an elapsed time from the start of the sending of a plurality of advertisements, and to determine whether the elapsed time from the start of the sending of the plurality of advertisements exceeds a predetermined time point as taught by Yasuzaki in order to improve user experience when using devices that use Bluetooth low energy technology for communicating their status to the user.
The combination of Kim and Yasuzaki does not explicitly recite that the processor is configured to, on the basis of the connection category selected, perform lengthen a time interval between sending of successive advertisements of the plurality of advertisements between a first period before the predetermined time point and a second period after the predetermined time point; where the time interval is lengthened, reduce a transmission power used in sending one or more advertisements of the plurality of advertisements between the first period and the second period.
In analogous art, Terai provides for a processor that is configured to, in response to determining that the elapsed time exceeds the predetermined time point [Terai, Para 46, after time elapsed], perform lengthen a time interval between sending of successive advertisements of the plurality of advertisements between a first period before the predetermined time point and a second period after the predetermined time point [Terai, Para 46, Transmission is performed at a lower frequency, hence time interval being lengthened]; where the time interval is lengthened [Terai, Para 46, Transmission is performed at a lower frequency, hence time 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the transmitting step of Kim such that in response to determining that the elapsed time exceeds the predetermined time point, perform lengthen a time interval between sending of successive advertisements of the plurality of advertisements between a first period before the predetermined time point and a second period after the predetermined time point; such that where the time interval is lengthened, reduce a transmission power used in sending one or more advertisements of the plurality of advertisements between the first period and the second period as taught by Terai in order to improve power management in electronic devices.
The combination of Kim, Yasuzaki and Terai does not explicitly recite that the processor is configured to, on the basis of the connection category selected, perform shorten the time interval between sending of successive advertisements of the plurality of advertisements between a first period before the predetermined time point and a second period after the predetermined time point, where the time interval is shortened, increase the transmission power between the first period and the second period.
In analogous art, de la Broise provides for a processor that is configured to shorten the time interval between sending of successive advertisements of the plurality of advertisements between a first period before the predetermined time point and a second period after the predetermined time point, where the time interval is shortened, increase the transmission power 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim to be configured to shorten the time interval between sending of successive advertisements of the plurality of advertisements between a first period before the predetermined time point and a second period after the predetermined time point, where the time interval is shortened, increase the transmission power between the first period and the second period as taught by de la Broise in order to improve power consumption isn tracking devices [de la Broise, Col 1, Lines 11-24].
The combination of Kim, Yasuzaki, Terai and de la Broise does not explicitly recite that in response to determining that the elapsed time exceeds the predetermined time point, selecting a connection category from a plurality of connection categories, the connection category selected indicating a purpose of connecting to the another wireless communication device, on the basis of an operation received from a user or a predetermined time, wherein the plurality of connection categories comprises: connection for when the user operates the wireless communication device to connect to the another wireless communication device; and connection in which the user operates the wireless communication device to search for the another wireless communication device.
In analogous art, Yae provides for a processor that is configured to, in response to determining that the elapsed time exceeds the predetermined time point, select a connection category [User selects a connection type] from a plurality of connection categories [a plurality of connection types], the connection category selected indicating a purpose of connecting to the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim to be configured to, in response to determining that the elapsed time exceeds the predetermined time point, selecting a connection category from a plurality of connection categories, the connection category selected indicating a purpose of connecting to the another wireless communication device, on the basis of an operation received from a user or a predetermined time, wherein the plurality of connection categories comprises: connection for when the user operates the wireless communication device to connect to the another wireless communication device; and connection in which the user operates the wireless communication device to search for the another wireless communication device, as taught by Yae, in order to improve user experience in connecting Bluetooth enabled electronic devices [see Col 1, Lines 49-56 of Yae].
The combination of Kim, Yasuzaki, Terai, de la Broise and Yae does not explicitly recite that the plurality of connection categories comprises: connection for synchronizing time by 
In analogous art, Fodor provides for a plurality of connection categories that comprises: connection for synchronizing time by correcting a time measured by the wireless communication device to time measured by the another wireless communication device, where synchronizing is triggered by an operation received from the user; and connection for synchronizing time by correcting the time measured by the wireless communication device to the time measured by the another wireless communication device, where synchronizing occurs at a preset timing [Synchronizing by receiving a time correction from the second user equipment 290 operating in a second frequency band or channel and sending a time correction to the second user equipment 290, see Para 73 of Fodor]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim such that the plurality of connection categories comprises: connection for synchronizing time by correcting a time measured by the wireless communication device to time measured by the another wireless communication device, where synchronizing is triggered by an operation received from the user; and connection for synchronizing time by correcting the time measured by the wireless communication device to the time measured by the another wireless communication device, where synchronizing occurs 
As to Claim 9, Kim teaches a non-transitory computer-readable storage medium storing a program for controlling a wireless communication device [Kim, Fig. 2, User device (lost) 102(1)] comprising a communicator [Kim, Fig. 6, Communication interface 608] that wirelessly communicates with another wireless communication device [Kim, Fig. 2, User device (search) 102(2)], the program causing a computer to at least:
control the communicator to start sending a plurality of advertisements to the another wireless communication device [Kim, Fig. 5 and Col 11, Lines 3-36, Lost user device transmits a plurality of beacon signals 112], 
wherein the plurality of advertisements include identification information that identifies the wireless communication device [Kim, Fig. 5 and Col 11, Lines 3-36,Beacon signal 112 includes information regarding the lost user device 102(1) such as identity coding or naming]; 
Kim does not explicitly recite that the processor is configured to determine an elapsed time from the start of the sending of the plurality of advertisements, and to determine whether the elapsed time from the start of the sending of the plurality of advertisements exceeds a predetermined time point.
In analogous art, Yasuzaki provides for a processor [Yasuzaki, Fig. 4A and Para 28, Processing unit 402] that is configured to determine an elapsed time from the start of the sending of a plurality of advertisements, and to determine whether the elapsed time from the start of the sending of the plurality of advertisements exceeds a predetermined time point [Yasuzaki, Para 62, MFP 200 confirms whether a predetermined time has elapsed from the start of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim to be configured to determine an elapsed time from the start of the sending of the plurality of advertisements, and to determine whether the elapsed time from the start of the sending of the plurality of advertisements exceeds a predetermined time point as taught by Yasuzaki in order to improve user experience when using devices that use Bluetooth low energy technology for communicating their status to the user.
The combination of Kim and Yasuzaki does not explicitly recite that the processor is configured to, on the basis of the connection category selected, perform lengthen a time interval; where the time interval is lengthened, reduce a transmission power used in sending one or more advertisements of the plurality of advertisements between the first period and the second period.
In analogous art, Terai provides for a processor that is configured to, in response to determining that the elapsed time exceeds the predetermined time point [Terai, Para 46, after time elapsed], perform lengthen a time interval [Terai, Para 46, Transmission is performed at a lower frequency, hence time interval being lengthened], where the time interval is lengthened [Terai, Para 46, Transmission is performed at a lower frequency, hence time interval being lengthened], reduce a transmission power used in sending one or more advertisements of the plurality of advertisements between the first period and the second period [Terai, Para 46, Time interval is lengthened and transmission power is decreased]. 

The combination of Kim, Yasuzaki and Terai does not explicitly recite that the processor is configured to, on the basis of the connection category selected, perform shorten the time interval between sending of successive advertisements of the plurality of advertisements between a first period before the predetermined time point and a second period after the predetermined time point, where the time interval is shortened, increase the transmission power between the first period and the second period.
In analogous art, de la Broise provides for a processor that is configured to shorten the time interval between sending of successive advertisements of the plurality of advertisements between a first period before the predetermined time point and a second period after the predetermined time point, where the time interval is shortened, increase the transmission power between the first period and the second period [de la Broise, Col 17, lines 19-22, Device 106 decreases the broadcast interval and increase the transmit strength of the beacon signal]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim to be configured to shorten the time interval between 
The combination of Kim, Yasuzaki, Terai and de la Broise does not explicitly recite that in response to determining that the elapsed time exceeds the predetermined time point, selecting a connection category from a plurality of connection categories, the connection category selected indicating a purpose of connecting to the another wireless communication device, on the basis of an operation received from a user or a predetermined time, wherein the plurality of connection categories comprises: connection for when the user operates the wireless communication device to connect to the another wireless communication device; and connection in which the user operates the wireless communication device to search for the another wireless communication device.
In analogous art, Yae provides for a processor that is configured to, in response to determining that the elapsed time exceeds the predetermined time point, select a connection category [User selects a connection type] from a plurality of connection categories [a plurality of connection types], the connection category selected indicating a purpose of connecting to the another wireless communication device, on the basis of an operation received from a user or a predetermined time [User selects a connection type among the plurality of connection types presented to the user through the user interface, see Col 5, Lines 5-18 of Yae], wherein the plurality of connection categories comprises: connection for when the user operates the wireless 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim to be configured to, in response to determining that the elapsed time exceeds the predetermined time point, selecting a connection category from a plurality of connection categories, the connection category selected indicating a purpose of connecting to the another wireless communication device, on the basis of an operation received from a user or a predetermined time, wherein the plurality of connection categories comprises: connection for when the user operates the wireless communication device to connect to the another wireless communication device; and connection in which the user operates the wireless communication device to search for the another wireless communication device, as taught by Yae, in order to improve user experience in connecting Bluetooth enabled electronic devices [see Col 1, Lines 49-56 of Yae].
The combination of Kim, Yasuzaki, Terai, de la Broise and Yae does not explicitly recite that the plurality of connection categories comprises: connection for synchronizing time by correcting a time measured by the wireless communication device to time measured by the another wireless communication device, where synchronizing is triggered by an operation received from the user; and connection for synchronizing time by correcting the time measured 
In analogous art, Fodor provides for a plurality of connection categories that comprises: connection for synchronizing time by correcting a time measured by the wireless communication device to time measured by the another wireless communication device, where synchronizing is triggered by an operation received from the user; and connection for synchronizing time by correcting the time measured by the wireless communication device to the time measured by the another wireless communication device, where synchronizing occurs at a preset timing [Synchronizing by receiving a time correction from the second user equipment 290 operating in a second frequency band or channel and sending a time correction to the second user equipment 290, see Para 73 of Fodor]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim such that the plurality of connection categories comprises: connection for synchronizing time by correcting a time measured by the wireless communication device to time measured by the another wireless communication device, where synchronizing is triggered by an operation received from the user; and connection for synchronizing time by correcting the time measured by the wireless communication device to the time measured by the another wireless communication device, where synchronizing occurs at a preset timing, as taught by Fodor, in order to improve the quality of communication links between D2D devices in communication systems [see Para 1-2].

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 9,532,312 by Kim et al. in view of U.S. Pub. No. 2018/0006746 by Yasuzaki and further view of U.S. Pub. No. 2015/0085726 by Terai, U.S. Patent No. 10,082,554 by de la Broise, U.S. Patent No. 9,848,457 by Yae et al., U.S. Pub. No. 2015/0341971 by Fodor et al. , PG PUB No. 20190014366 by Igarashi and U.S. Patent No. 9462623 by Jakusovszky.

As to Claim 6 the combination of Kim, Yasuzaki, Terai, de la Broise, Yae and Fodor teaches the wireless communication device according to claim 1.
The combination of Kim, Yasuzaki, Terai, de la Broise, Yae and Fodor does not explicitly recite that the processor is configured to change between a first pattern and a second pattern in an alternating manner every predetermined period.
In analogous art, Igarashi provides for a processor that is configured to change between a first pattern and a second pattern in an alternating manner every predetermined period [Igarashi, Alternately outputting a broadcasting program and an advertisement as disclosed in Para 299 and Fig. 5].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim to be configured to change between a first pattern and a second pattern in an alternating manner every predetermined period as taught by  Igarashi in order to improve transmitting and receiving a content with users [Igarashi, Para 5-6].
The combination of Kim, Yasuzaki, Terai, de la Broise, Yae, Fodor and Igarashi does not explicitly recite that in the first pattern, the processor is configured to change the time interval to be a first time interval and to change the transmission power to be a first transmission power, 
In analogous art, Jakusovszky provides for a processor that is configured to, in the first pattern, change the time interval to be a first time interval and change the transmission power to be a first transmission power, and in the second pattern, change the time interval to be a second time interval that is shorter than the first time interval and change the transmission power to be a second transmission power that is greater than the first transmission power [Jakusovszky, Depending on the a predefined condition being met or not the advertising packets are broadcast with either a default or modified schedule as disclosed in Fig. 3 and Col 8, Lines 4-17 AND the broadcasting power may be altered in for each schedule as discloses in Col 3, Lines 39-46].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim to be configured to, in the first pattern, change the time interval to be a first time interval and change the transmission power to be a first transmission power, and in the second pattern, change the time interval to be a second time interval that is shorter than the first time interval and change the transmission power to be a second transmission power that is greater than the first transmission power as taught by Jakusovszky in order to improve power consumption in Bluetooth Low Energy (BLE) devices [Jakusovszky, Col 2, Lines 2-12].

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 9,532,312 by Kim et al. in view of U.S. Pub. No. 2018/0006746 by Yasuzaki and further view of U.S. Pub. No. 2015/0085726 by Terai, U.S. Patent No. 10,082,554 by de la Broise, U.S. Patent No. 9,848,457 by Yae et al., U.S. Pub. No. 2015/0341971 by Fodor et al. and PG PUB No. 20140365953 by Zambetti et al.

As to Claim 7, the combination of Kim, Yasuzaki, Terai, de la Broise, Yae and Fodor teaches an electronic timepiece comprising: the wireless communication device according to claim 1.
The combination of Kim, Yasuzaki, Terai, de la Broise, Yae and Fodor does not explicitly recite a clock circuit configured to keep current time, and a display configured to display the current time kept by the clock circuit.
In analogous art, Zambetti teaches a clock circuit configured to keep current time, and a display configured to display the current time kept by the clock circuit [Zambetti, User interface display 400 displays the current time 404 as disclosed in Fig. 4A] 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of the system of Kim to include a clock circuit that is configured to keep current time, and to modify the display of the system of Kim to be configured to display the current time kept by the clock circuit as taught by Zambetti in order to improve the user experience while using wireless user devices [Zambetti, Para 3-4].

Response to Arguments
Applicant's arguments, filed 12/14/2022, have been fully considered but they are not persuasive. 
Argument (1): Regarding Claims 1 and 4-9, Applicant argues that Jakusovszky does not teach or suggest “selecting a connection category …, wherein the plurality of connection categories comprises: …”. Therefore, Jakusovszky does not teach or suggest: in response to determining that the elapsed time exceeds the predetermined time point, select a connection category …; on the basis of the connection category selected, perform …”, as recited in claim 1. Kim, Yasuzaki, Terai, de la Braise, Igarashi and/or Zambetti do not cure the above-identified deficiencies of Jakusovszky.
Examiner’s Response: Examiner agrees with the Applicant that Jakusovszky does not explicitly recite “selecting a connection category …, wherein the plurality of connection categories comprises: …”. However, the newly added reference, Yae, discloses selecting a connection category …, wherein the plurality of connection categories comprises: connection for when the user operates the wireless communication device to connect to the another wireless communication device [User selects a connection type among the plurality of connection types presented to the user through the user interface, see Col 5, Lines 5-18 of Yae]; and connection in which the user operates the wireless communication device to search for the another wireless communication device [One of the plural connection types is an automatic connection type for automatically performing device search, see Col 4, Lines 18-28 of Yae]. In addition, Fodor discloses “a plurality of connection categories that comprises: connection for synchronizing time …; and 
The Examiner notes that Claims 1 and 9 claim an apparatus defined by its structure. Although it includes structure (configured processor) for performing the general routine, it is merely reciting that "on the basis of the connection category selected ... perform one of lengthen ... and shorten ... ", the limitations are not specific enough to require choosing either based on any particular selection and thus it does not carry patentable weight, as there is no actual basis provided and thus no structure in place. 
Further, Claim 8 is a method claim and the amended limitation is contingent on the "determining whether …'' and thus does not carry patentable weight. See MPEP 2111.04.
For compact prosecution, prior art was applied to all of the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166. The examiner can normally be reached Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM SOLTANZADEH/Examiner, Art Unit 2646                                                                                                                                                                                                        

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646